Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 04/20/2021. 
Claims 1-10 are pending. 
Claims 1, 9 and 10 are independent. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Akiyama (US 2005/0151500).

Re claim 1, Akiyama teaches (Figures 1-3 and 22) a control apparatus that controls a stepping motor, comprising:
a determination unit (Fig. 3; 12; para 85) configured to determine a current value (target current) to be applied to the stepping motor (Fig. 3; 7) by looking up a first driving table (para 85, 98 and 100; discloses that matrix or tables are stored in the observer 36 and in case of various modes target current can be selected), which is to be looked up when driving is to be performed in a first driving direction (para 76 and 84; discloses motor 7 to be driven in a clockwise direction), and a second driving table (para 85, 98 and 100; discloses that multiple matrix or tables are stored in the observer 36 and in case of various modes target current can be selected), which is to be looked up when driving is to be performed in a second driving direction in reverse of the first driving direction (para 77 and 84; discloses motor 7 to be driven in a counterclockwise direction),
wherein the determination unit includes an interpolation calculation unit (feedback calculator 20) configured to calculate the current value (target current value) by interpolation calculation that looks up both the first driving table (para 85, 98 and 100; matrix or tables are looked up in the observer in regards to various modes to calculate/select the first target current) and the second driving table (para 85, 98 and 100; matrix or tables are looked up in the observer in regards to various modes to calculate/select the second target current), in a case in which driving is to be performed in a driving direction different from a driving direction of a preceding driving operation (para 76-77 and 84; the driving directions of motor 7 changes from clockwise to counter clockwise in regards to normal load or high load).

Re claim 2, Akiyama teaches the apparatus according to claim 1, further comprising:
an interval determining unit (18) configured to determine an interpolation interval (para 115), in a range to be driven (para 115; determines the range for the motor 7), in which the interpolation calculation is to be performed (para 115),
wherein the interpolation calculation unit determines a current value for driving within the interpolation interval by the interpolation calculation (para 115; determines if its normal load or high load which corresponds to the target current value), and
determines a current for driving outside the interpolation interval by looking up one of the first driving table and the second driving table (para 115; communicates with observer 19 to determine the target current value).

Re claim 3, Akiyama teaches the apparatus according to claim 1, wherein the stepping motor is a 2-
phase stepping motor (Fig. 22; discloses 2 phase) that has an A phase (Fig. 22) and a B phase (Fig. 22),
each of the first driving table and the second driving table is formed as a table configured to hold a plurality of current values corresponding to one cycle for the A phase (para 85, 98 and 100; matrix or tables are looked up in the observer in regards to various modes to calculate/select the target current) and one cycle for the B phase (para 85, 98 and 100; matrix or tables are looked up in the observer in regards to various modes to calculate/select the target current), and
the plurality of current values are current values in which an influence of a cogging torque has been compensated (para 84).

Re claim 4, Akiyama teaches the apparatus according to claim 1, wherein the stepping motor is a 2-phase stepping motor  (Fig. 22; discloses 2 phase) that has an A phase (Fig. 22) and a B phase (Fig. 22),
each of the first driving table and the second driving table is formed as a table configured to hold a plurality of phase values corresponding to one cycle in common for the A phase (para 85, 98 and 100; matrix or tables are looked up in the observer in regards to various modes to calculate/select the target current) and the B phase (para 85, 98 and 100; matrix or tables are looked up in the observer in regards to various modes to calculate/select the target current), and
the determination unit calculates, based on the plurality of phase values, a current value in which an influence of a cogging torque in each of the A phase and the B phase has been compensated (para 84).

Re claim 5, Akiyama teaches the apparatus according to claim 1, wherein the interpolation calculation unit calculates a current value based on linear combination of two current values held by the first driving table and the second driving table, respectively (para 92;).

Re claim 6, Akiyama teaches the apparatus according claim 1, further comprising: a storage unit configured to store the first driving table and the second driving table (para 112; discloses containing registers that store the tables and parameters).

Re claim 7, Akiyama teaches the apparatus according to claim 2, wherein the interval determining unit dynamically determines the interpolation interval based on the difference between the two current values held by first driving table and the second driving table, respectively (para 98 and 100; compares the differences of the values).

Re claim 8, Akiyama teaches the apparatus according to claim 7, wherein the interval determining unit determines a longer interpolation interval if the difference is larger than a predetermined amount (para 98 and 100) and determines a short interpolation interval if the difference is smaller than the predetermined amount (para 98 and 100).

Re claim 9, Akiyama teaches (Figures 1-3 and 22) a method of controlling a stepping motor (Fig. 3; 7), comprising:
determining a current value (target current) to be applied to the stepping motor (Fig. 3; 7) by looking up a first driving table (para 85, 98 and 100; discloses that matrix or tables are stored in the observer 36 and in case of various modes target current can be selected), which is to be looked up when driving is to be performed in a first driving direction (para 76 and 84; discloses motor 7 to be driven in a clockwise direction), and a second driving table (para 85, 98 and 100; discloses that multiple matrix or tables are stored in the observer 36 and in case of various modes target current can be selected), which is to be looked up when driving is to be performed in a second driving direction in reverse of the first driving direction (para 77 and 84; discloses motor 7 to be driven in a counterclockwise direction),
wherein the determining, the current value (target current value) is calculated by interpolation calculation (feedback calculator 20) that looks wp both the first driving table (para 85, 98 and 100; matrix or tables are looked up in the observer in regards to various modes to calculate/select the first target current) and the second driving table para 85, 98 and 100; matrix or tables are looked up in the observer in regards to various modes to calculate/select the second target current) in a case in which driving is to be performed in a driving direction different from a driving direction of a preceding driving operation (para 76-77 and 84; the driving directions of motor 7 changes from clockwise to counter clockwise in regards to normal load or high load). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2005/0278068) in view of Akiyama (US 2005/0151500).

Re claim 10, Hong teaches (Figures 1-2) a non-transitory computer-readable (para 36) recording medium storing a program for causing a computer to execute a method of controlling a stepping motor (para 36-37; discloses having computer-readable storage, storing a program to execute controlling), comprising:
but fails to explicitly teach determining a current value to be applied to the stepping motor by looking up a first driving table, which is to be looked up when driving is to be performed in a first driving direction, and a second driving table, which is to be looked up when driving is to be performed in a second driving direction in reverse of the first driving direction,
wherein in the determining, the current value is calculated by interpolation calculation that looks up both the first driving table and the second driving table in a case in which driving is to be performed in a driving direction different from a driving direction of a preceding driving operation.
Akiyama teaches (Figures 1-3 and 22) determining (Fig. 3; 12; para 85) a current value (target current) to be applied to the stepping motor (Fig. 3; 7) by looking up a first driving table (para 85, 98 and 100; discloses that matrix or tables are stored in the observer 36 and in case of various modes target current can be selected), which is to be looked up when driving is to be performed in a first driving direction (para 76 and 84; discloses motor 7 to be driven in a clockwise direction), and a second driving table (para 85, 98 and 100; discloses that multiple matrix or tables are stored in the observer 36 and in case of various modes target current can be selected), which is to be looked up when driving is to be performed in a second driving direction in reverse of the first driving direction (para 77 and 84; discloses motor 7 to be driven in a counterclockwise direction),
wherein in the determining, the current value is calculated by interpolation calculation (feedback calculator 20) that looks up both the first driving table (para 85, 98 and 100; matrix or tables are looked up in the observer in regards to various modes to calculate/select the first target current) and the second driving table (para 85, 98 and 100; matrix or tables are looked up in the observer in regards to various modes to calculate/select the second target current) in a case in which driving is to be performed in a driving direction different from a driving direction of a preceding driving operation (para 76-77 and 84; the driving directions of motor 7 changes from clockwise to counter clockwise in regards to normal load or high load).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the controller taught by Hong with the controller taught by Akiyama to maintain high control accuracy throughout operation (see Akiyama, para 41).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846